DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 21-29) in the reply filed on 9/30/2022 is acknowledged.
Claims 1-20 are canceled by Applicant.  Claims 21-35 are pending.  Claims 30-35 are withdrawn from consideration.  Claims 21-29 are examined below.

Claim Objections
Claims 21 & 23-28 are objected to because of the following informalities:  
	Regarding Claim 21:
		The recitation “water of” (l. 5) is believed to be in error for - - water from - -.
		The recitation “heat of” (10) is believed to be in error for - - heat from - -.
The recitation “that is the water flowing along” (l. 10) is believed to be in error for - - from the - -.
The recitation “and heat” (l. 11) is believed to be in error for - - to heat - -.
The recitation “disposed at a position located at a downstream side of a flow of the supply-water on the water supply line relative to the” (ll. 19-20) is believed to be in error for - - disposed downstream, relative to a flow of the supply-water on the water supply line, from the - -.
		Regarding Claim 23:
			The recitation “comprising:” (l. 1) is believed to be in error for - - wherein - -.
			The recitation “as device, a gas turbine” (l. 2) is believed to be in error for - - the 
device is a gas turbine - -.
The recitation “as the water supply source, a steam condenser” (l. 4) is believed to be in error for - - the water supply source is a steam condenser - -.
The recitation “as the cooler,” (l. 6) is believed to be in error for - - the cooler is - -.
The recitation “GT” (l. 6) is believed to be in error for - - gas turbine - -.
The recitation “cooled in the gas turbine to” (l. 7) is believed to be in error for - - cooled, the medium to be cooled being from the gas turbine, to - -.
The recitation “branches off from” (l. 12) is believed to be in error for - - branches off at a branch position - -.
The recitation “all the one or more GT coolers are disposed at positions located at an upstream side of a flow of the supply-water on the supply-water main line relative to the branch position” (ll. 15-16) is believed to be in error for - - all of the one or more gas turbine coolers are disposed upstream, relative to a flow of the supply-water on the supply-water main line, from the branch position - -.
Regarding Claim 24:
	The recitation “comprising:” (l. 1) is believed to be in error for - - wherein - -.
The recitation “as device, a gas turbine” (l. 2) is believed to be in error for - - the device is a gas turbine - -.
The recitation “as the water supply source, a steam condenser” (l. 4) is believed to be in error for - - the water supply source is a steam condenser - -.
The recitation “as the cooler,” (l. 6) is believed to be in error for - - the cooler is - -.
The recitation “GT” (l. 6) is believed to be in error for - - gas turbine - -.
The recitation “cooled in the gas turbine to” (l. 7) is believed to be in error for - - cooled, the medium to be cooled being from the gas turbine, to - -.
The recitation “branches off from” (l. 12) is believed to be in error for - - branches off at a branch position - -.
The recitation “all the one or more GT coolers are disposed at positions located at an upstream side of a flow of the supply-water on the supply-water main line relative to the branch position” (ll. 15-16) is believed to be in error for - - all of the one or more gas turbine coolers are disposed upstream, relative to a flow of the supply-water on the supply-water main line, from the branch position - -.
		Regarding Claim 25:
The recitation “comprising:” (l. 1) is believed to be in error for - - wherein - -.
The recitation “as device, a gas turbine” (l. 2) is believed to be in error for - - the
device is a gas turbine - -.
The recitation “as the water supply source, a steam condenser” (l. 4) is believed to be in error for - - the water supply source is a steam condenser - -.
The recitation “as the cooler,” (l. 6) is believed to be in error for - - the cooler is - -.
The recitation “GT” (l. 6) is believed to be in error for - - gas turbine - -.
The recitation “cooled in the gas turbine to” (l. 7) is believed to be in error for - - cooled, the medium to be cooled being from the gas turbine, to - -.
The recitation “branches off from” (l. 12) is believed to be in error for - - branches off at a branch position - -.
		The recitation “GT” (l. 20) is believed to be in error for - - gas turbine - -.
The recitation “disposed at a position located at a downstream side of a flow” (ll. 20-21) is believed to be in error for - - disposed at a first position downstream, relative to a flow - -.
The recitation “main line relative to the branch position” (ll. 21-22) is believed to be in error for - - main line, from the branch position - -.
The recitation “the downstream side GT cooler” (l. 23) is believed to be in error for - - the at least one of the one or more gas turbine coolers - -.
The recitation “the position located at the downstream side of the flow of the supply-water on the supply-water main line relative to the branch position of the supply-water return line is any one of” (ll. 23-25) is believed to be in error for - - the first position is any one of”- -.
The recitation “the downstream side GT cooler” (l. 32) is believed to be in error for - - the at least one of the one or more gas turbine coolers - -.
		Regarding Claim 26:
The recitation “comprising:” (l. 1) is believed to be in error for - - wherein - -.
The recitation “as device, a gas turbine” (l. 2) is believed to be in error for - - the
device is a gas turbine - -.
The recitation “as the water supply source, a steam condenser” (l. 4) is believed to be in error for - - the water supply source is a steam condenser - -.
The recitation “as the cooler,” (l. 6) is believed to be in error for - - the cooler is - -.
The recitation “GT” (l. 6) is believed to be in error for - - gas turbine - -.
The recitation “cooled in the gas turbine to” (l. 7) is believed to be in error for - - cooled, the medium to be cooled being from the gas turbine, to - -.
The recitation “branches off from” (l. 12) is believed to be in error for - - branches off at a branch position - -.
		The recitation “GT” (l. 20) is believed to be in error for - - gas turbine - -.
The recitation “disposed at a position located at a downstream side of a flow” (ll. 20-21) is believed to be in error for - - disposed at a first position downstream, relative to a flow - -.
The recitation “main line relative to the branch position” (ll. 21-22) is believed to be in error for - - main line, from the branch position - -.
The recitation “the downstream side GT cooler” (l. 23) is believed to be in error for - - the at least one of the one or more gas turbine coolers - -.
The recitation “the position located at the downstream side of the flow of the supply-water on the supply-water main line relative to the branch position of the supply-water return line is any one of” (ll. 23-25) is believed to be in error for - - the first position is any one of”- -.
The recitation “the downstream side GT cooler” (l. 32) is believed to be in error for - - the at least one of the one or more gas turbine coolers - -.
Regarding Claim 27:
The recitation “comprising:” (l. 1) is believed to be in error for - - wherein - -.
The recitation “as device, a gas turbine” (l. 2) is believed to be in error for - - the
device is a gas turbine - -.
The recitation “as the water supply source, a steam condenser” (l. 4) is believed to be in error for - - the water supply source is a steam condenser - -.
The recitation “as the cooler,” (l. 6) is believed to be in error for - - the cooler is - -.
The recitation “GT” (l. 6) is believed to be in error for - - gas turbine - -.
The recitation “cooled in the gas turbine to” (l. 7) is believed to be in error for - - cooled, the medium to be cooled being from the gas turbine, to - -.
The recitation “GT” (l. 13) is believed to be in error for - - gas turbine - -.
The recitation “GT” (l. 20) is believed to be in error for - - gas turbine - -.
		Regarding Claim 28:
	The recitation “comprising:” (l. 1) is believed to be in error for - - wherein - -.
The recitation “as device, a gas turbine” (l. 2) is believed to be in error for - - the
device is a gas turbine - -.
The recitation “as the water supply source, a steam condenser” (l. 4) is believed to be in error for - - the water supply source is a steam condenser - -.
The recitation “as the cooler,” (l. 6) is believed to be in error for - - the cooler is - -.
The recitation “GT” (l. 6) is believed to be in error for - - gas turbine - -.
The recitation “cooled in the gas turbine to” (l. 7) is believed to be in error for - - cooled, the medium to be cooled being from the gas turbine, to - -.
The recitation “GT” (l. 14) is believed to be in error for - - gas turbine - -.
			The recitation “GT” (l. 21) is believed to be in error for - - gas turbine - -.
		Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device directly or indirectly connected to the boiler (claim 21), a water supply source that is configured to pool water (claim 21), a temperature regulator configured to regulate the temperature of the medium to be cooled on the basis of the temperature determined by the thermometer (claim 21), a flow rate regulator that is configured to regulate a flow rate of the supply-water… on the basis of the temperature determined by the thermometer (claim 22), a switching unit… configured to switch the flow of the supply-water between a supply-water return state… and a supply-water state (claim 23), a switching unit… configured to switch the flow of the supply-water between a supply-water return state… and a supply-water state (claim 24), a heat exchange amount regulator that is configured to regulate an amount of heat exchange in the medium auxiliary heat exchanger (claim 25), a flow rate regulator that is configured to regulate a flow rate of the supply-water (claim 25), a switching unit… configured to switch the flow of the supply-water between a supply-water return state… and a supply-water state (claim 26), a heat exchange amount regulator that is configured to regulate an amount of heat exchange in the medium auxiliary heat exchanger (claim 26), a flow rate regulator that is configured to regulate a flow rate of the supply-water (claim 26), a heat exchange amount regulator that is configured to regulate an amount of heat exchange in the medium auxiliary heat exchanger (claim 27), a flow rate regulator that is configured to regulate a flow rate of the supply-water (claim 27), a heat exchange amount regulator that is configured to regulate an amount of heat exchange in the medium auxiliary heat exchanger (claim 28), a flow rate regulator that is configured to regulate a flow rate of the supply-water (claim 28), a heat exchange amount regulator that is configured to regulate an amount of heat exchange in the medium auxiliary heat exchanger (claim 29), and a flow rate regulator that is configured to regulate a flow rate of at least one of the supply-water… and the external medium on the basis of the temperature determined by the thermometer (claim 29).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 21, the recitation “a device directly or indirectly connected to the boiler” (l. 3) and “a medium to be cooled related to the device flows” (ll. 7-8) are vague and indefinite because (a) it is unclear whether these, taken together, are intended to invoke 35 U.S.C. 112(f) (a “device” is a nonce term which conveys no structure and the function implied is that the device is configured to provide a flow of a medium to be cooled to the plurality of medium-to-be-cooled lines), and (b) if not, it is unclear what structure is required by the “device” other than some connection and some fluid which is “related” to it (could be a breeze flowing over the device in open air).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)		Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)		Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)		Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)		Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Regarding Dependent Claim 23, the recitation “as device, a gas turbine” (l. 2) is vague and indefinite because it is unclear whether the device in claim 21 already requires a gas turbine and, if so, whether this is an additional gas turbine.
Further regarding Dependent Claim 23, the recitation “as the water supply source, a steam condenser” (l. 4) is vague and indefinite because claim 21 already requires a steam condenser in accordance with the interpretation under 35 U.S.C. 112(f), so it is unclear whether this is the same steam condenser as is recited in claim 21 or a different one.
Further regarding Dependent Claim 23, the recitation “as the cooler, one or more GT coolers” (l. 6) is vague and indefinite because it is unclear whether “the cooler” refers to a single cooler or to each cooler in claim 21 and whether the “one or more GT coolers” adds additional coolers to each medium to be cooled line or additional types of coolers.
Regarding Dependent Claim 24, the recitation “as device, a gas turbine” (l. 2) is vague and indefinite because it is unclear whether the device in claim 21 already requires a gas turbine and, if so, whether this is an additional gas turbine.
Further regarding Dependent Claim 24, the recitation “as the water supply source, a steam condenser” (l. 4) is vague and indefinite because claim 21 already requires a steam condenser in accordance with the interpretation under 35 U.S.C. 112(f), so it is unclear whether this is the same steam condenser as is recited in claim 21 or a different one.
Further regarding Dependent Claim 24, the recitation “as the cooler, one or more GT coolers” (l. 6) is vague and indefinite because it is unclear whether “the cooler” refers to a single cooler or to each cooler in claim 21 and whether the “one or more GT coolers” adds additional coolers to each medium to be cooled line or additional types of coolers.
Regarding Dependent Claim 25, the recitation “as device, a gas turbine” (l. 2) is vague and indefinite because it is unclear whether the device in claim 21 already requires a gas turbine and, if so, whether this is an additional gas turbine.
Further regarding Dependent Claim 25, the recitation “as the water supply source, a steam condenser” (l. 4) is vague and indefinite because claim 21 already requires a steam condenser in accordance with the interpretation under 35 U.S.C. 112(f), so it is unclear whether this is the same steam condenser as is recited in claim 21 or a different one.
Further regarding Dependent Claim 25, the recitation “as the cooler, one or more GT coolers” (l. 6) is vague and indefinite because it is unclear whether “the cooler” refers to a single cooler or to each cooler in claim 21 and whether the “one or more GT coolers” adds additional coolers to each medium to be cooled line or additional types of coolers.
	Further regarding Dependent Claim 25, the recitation “the temperature regulator for the downstream side GT cooler” (l. 23) lacks antecedent basis (i.e. “the downstream side GT cooler”) in the claims and is vague and indefinite because (a) it is unclear whether there are multiple temperature regulators or whether this is the same temperature regulator recited in claim 21, and (b) it is unclear whether this is the cooler from claim 21, the one or more GT coolers of claim 25, or the at least one of the one or more GT coolers of claim 25, or whether this is a different cooler.
	Further regarding Dependent Claim 25, the recitation “connects a portion located at the downstream side of the flow of the supply-water flowing along the supply-water main line on the basis of the downstream side GT cooler on the supply-water main line and a portion located at an upstream side thereof” (7th to last line through 5th to last line) is vague and indefinite because it is unclear what the “portion” is a portion of, how a flow of fluid has a “side” (particularly when the flow is not positively recited), what “on the basis of the downstream side GT cooler” is intended to convey, and what “thereof” refers to.
	Further regarding Dependent Claim 25, the recitation “the temperature regulator… is any one of a first temperature regulator having a medium auxiliary heat exchanger… and a heat exchange amount regulator, and a second temperature regulator… has a supply-water auxiliary heat exchanger… and a flow rate regulator” is vague and indefinite because one of these temperature regulators is already required in claim 21 based on the interpretation under 35 U.S.C. 112(f), so it is unclear whether this adds new structure to the temperature regulator of claim 21 or not.
Regarding Dependent Claim 26, the recitation “as device, a gas turbine” (l. 2) is vague and indefinite because it is unclear whether the device in claim 21 already requires a gas turbine and, if so, whether this is an additional gas turbine.
Further regarding Dependent Claim 26, the recitation “as the water supply source, a steam condenser” (l. 4) is vague and indefinite because claim 21 already requires a steam condenser in accordance with the interpretation under 35 U.S.C. 112(f), so it is unclear whether this is the same steam condenser as is recited in claim 21 or a different one.
Further regarding Dependent Claim 26, the recitation “the temperature regulator for the downstream side GT cooler” (l. 23) lacks antecedent basis (i.e. “the downstream side GT cooler”) in the claims and is vague and indefinite because (a) it is unclear whether there are multiple temperature regulators or whether this is the same temperature regulator recited in claim 21, and (b) it is unclear whether this is the cooler from claim 21, the one or more GT coolers of claim 26, or the at least one of the one or more GT coolers of claim 26, or whether this is a different cooler.
	Further regarding Dependent Claim 26, the recitation “connects a portion located at the downstream side of the flow of the supply-water flowing along the supply-water main line on the basis of the downstream side GT cooler on the supply-water main line and a portion located at an upstream side thereof” (7th to last line through 5th to last line) is vague and indefinite because it is unclear what the “portion” is a portion of, how a flow of fluid has a “side” (particularly when the flow is not positively recited), what “on the basis of the downstream side GT cooler” is intended to convey, and what “thereof” refers to.
Further regarding Dependent Claim 26, the recitation “the temperature regulator… is any one of a first temperature regulator having a medium auxiliary heat exchanger… and a heat exchange amount regulator, and a second temperature regulator… has a supply-water auxiliary heat exchanger… and a flow rate regulator” is vague and indefinite because one of these temperature regulators is already required in claim 21 based on the interpretation under 35 U.S.C. 112(f), so it is unclear whether this adds new structure to the temperature regulator of claim 21 or not.

Regarding Dependent Claim 27, the recitation “as device, a gas turbine” (l. 2) is vague and indefinite because it is unclear whether the device in claim 21 already requires a gas turbine and, if so, whether this is an additional gas turbine.
Further regarding Dependent Claim 27, the recitation “as the water supply source, a steam condenser” (l. 4) is vague and indefinite because claim 21 already requires a steam condenser in accordance with the interpretation under 35 U.S.C. 112(f), so it is unclear whether this is the same steam condenser as is recited in claim 21 or a different one.
Further regarding Dependent Claim 27, the recitation “the temperature regulator for the one or more GT coolers” (l. 13) is vague and indefinite because it is unclear whether there are multiple temperature regulators or whether this is the same temperature regulator recited in claim 21.
	Further regarding Dependent Claim 27, the recitation “the downstream side GT cooler” (6th to last line) lacks antecedent basis in the claims and is vague and indefinite because it is unclear whether this is the cooler from claim 21, the one or more GT coolers of claim 27, or whether this is a different cooler.
Further regarding Dependent Claim 27, the recitation “connects a portion located at the downstream side of the flow of the supply-water flowing along the supply-water main line on the basis of the downstream side GT cooler on the supply-water main line and a portion located at an upstream side thereof” (7th to last line through 5th to last line) is vague and indefinite because it is unclear what the “portion” is a portion of, how a flow of fluid has a “side” (particularly when the flow is not positively recited), what “on the basis of the downstream side GT cooler” is intended to convey, and what “thereof” refers to.
Further regarding Dependent Claim 27, the recitation “the temperature regulator… is any one of a first temperature regulator having a medium auxiliary heat exchanger… and a heat exchange amount regulator, and a second temperature regulator… has a supply-water auxiliary heat exchanger… and a flow rate regulator” is vague and indefinite because one of these temperature regulators is already required in claim 21 based on the interpretation under 35 U.S.C. 112(f), so it is unclear whether this adds new structure to the temperature regulator of claim 21 or not.

Regarding Dependent Claim 28, the recitation “as device, a gas turbine” (l. 2) is vague and indefinite because it is unclear whether the device in claim 21 already requires a gas turbine and, if so, whether this is an additional gas turbine.
Further regarding Dependent Claim 28, the recitation “as the water supply source, a steam condenser” (l. 4) is vague and indefinite because claim 21 already requires a steam condenser in accordance with the interpretation under 35 U.S.C. 112(f), so it is unclear whether this is the same steam condenser as is recited in claim 21 or a different one.
	Further regarding Dependent Claim 28, the recitation “the temperature regulator for the one or more GT coolers” (l. 13) is vague and indefinite because it is unclear whether there are multiple temperature regulators or whether this is the same temperature regulator recited in claim 21.
	Further regarding Dependent Claim 28, the recitation “the downstream side GT cooler” (6th to last line) lacks antecedent basis in the claims and is vague and indefinite because it is unclear whether this is the cooler from claim 21, the one or more GT coolers of claim 28, or whether this is a different cooler.
Further regarding Dependent Claim 28, the recitation “connects a portion located at the downstream side of the flow of the supply-water flowing along the supply-water main line on the basis of the downstream side GT cooler on the supply-water main line and a portion located at an upstream side thereof” (7th to last line through 5th to last line) is vague and indefinite because it is unclear what the “portion” is a portion of, how a flow of fluid has a “side” (particularly when the flow is not positively recited), what “on the basis of the downstream side GT cooler” is intended to convey, and what “thereof” refers to.
Further regarding Dependent Claim 28, the recitation “the temperature regulator… is any one of a first temperature regulator having a medium auxiliary heat exchanger… and a heat exchange amount regulator, and a second temperature regulator… has a supply-water auxiliary heat exchanger… and a flow rate regulator” is vague and indefinite because one of these temperature regulators is already required in claim 21 based on the interpretation under 35 U.S.C. 112(f), so it is unclear whether this adds new structure to the temperature regulator of claim 21 or not.

	Dependent Claims 22 & 29 are rejected under 35 U.S.C. 112(b) for their dependence from claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,078,808. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 2 of the reference patent is narrower in scope than claims 21-24 of the instant application, with more limitations, claim 2 of the reference patent includes each and every limitation of claims 21-24 of the instant application either explicitly or inherently.  It is noted that while a requirement for restriction was made in parent application 16088157, the requirement was withdrawn at allowance and previously-withdrawn claims were rejoined.  Thus the provisions of 35 U.S.C. 121 are no longer applicable, as noted in the Notice of Allowability in the parent application.  

Allowable Subject Matter
Claims 25-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Dependent Claims 25-28, the prior art fails to teach, in combination with the other limitations of the respective claims, the first temperature regulator as claimed or the second temperature regulator as claimed.
Regarding Dependent Claim 29, the prior art fails to teach, in combination with the other limitations of the claim, the temperature regulator has an auxiliary heat exchanger as claimed.
The closest prior art is U.S. Patent No. 11,078,808 (as cited above in the double-patenting rejections), which teach each and every limitation of claims 21 and 22, respectively, but fail to teach the limitations of claims 25-29.
The closest prior art to claim 21, aside from the reference patent in the double patenting rejections above, is Nakamoto WO2015146786 and the prior art cited in parent application 16088157, i.e. Sonoda 20020144505, Oouchi WO 2017187619, Kunihiro 20140083108, Epstein 20160195013, and Kraft 20150184593.  Claim 21 recites a substantial portion of original claim 21 in the parent application but additionally includes a plurality of medium-to-be-cooled lines, rather than one, and coolers provided on each of the lines, wherein the coolers are arranged such that the cooler which receives the medium to be cooled at a higher temperature is downstream from than the cooler which receives the medium to be cooled at a lower temperature.  Sonoda and the remainder of the prior art cited in the parent application fails to teach these limitations.  Nakamoto WO2015146786 teaches a gas turbine engine with a plurality of medium to be cooled lines A and coolers on each (54A, 54B, 54C), and each cooler receiving different temperatures of medium to be cooled (see Fig. 3, each cooler receives fluid from a different section of boiler 155).  Even if Nakamoto were combined with the above-referenced prior art, it would not have been obvious to one of ordinary skill in the art to combine the temperature regulator taught by Kunihiro (with a thermometer taught by Oouchi) with Nakamoto, given that Kunihiro’s temperature regulator (line from pump 24 to heat exchanger 27 and with valve 28) is configured for liquid water leaving a condenser (23) and there is no teaching of doing the same with steam (Kunihiro Fig. 6 has steam sent to HX 25, but no valve, and it is unclear how the Fig. 6 embodiment would be incorporated with Nakamoto’s arrangement of coolers 54A-C given the connections between the respective coolers and the boiler vs Kunihiro’s teaching of a single steam line supplying steam to HX 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741